                        Case 1:20-cv-01090-VSB Document 21 Filed 04/29/20 Page 1 of 1
                                          KELLEY DRYE & WARREN LLP
                                                    A LI MI TED LI ABI LI TY PA R TNE R S HI P




                                                   101 P AR K AV E N U E
  W AS HI NG TO N, D C                                                                                         FACSI MILE

     C HIC AG O,IL
                                                  N E W Y OR K , N Y 10178                                 (212)      808 -7897

    HO US TO N, TX                                                                                       ww w. ke lle y dr ye .c o m

 LOS    ANGELE S, C A                                     (212) 808-7800

  SAN     DI EG O,      C A

  PARSIP P ANY ,         NJ                                                                               JOHN M. CALLAG Y

   STAMF OR D,         C T
                                                                                                  DIRECT LINE: (212) 808-7718
BR USS ELS,       BEL GI UM
                                                                                                 EM A IL : jc a l la gy @ke l l e y dr ye .c o m
    A F FI LI A TE OF FI CE

    M UM B AI, I NDI A




                                                        April 29, 2020



    BY EFILE
    The Honorable Vernon S. Broderick
    United States District Court, Southern District of New York
    Thurgood Marshall United States Courthouse
    40 Foley Square
    New York, New York 10007

                              Re:   Caldwell et al. v. The Roman Catholic Archdiocese of New York, et al.,
                                    Docket No. 1:20-cv-1090-VSB

    Dear Judge Broderick:

                     We represent defendant the Brooklyn Diocese in the referenced matter. Pursuant
    to Section 4.I of Your Honor’s Individual Rules and Practices in Civil Cases, we write on behalf
    of all parties to request that Your Honor “so-order” the parties’ stipulation and proposed order
    (the “Stipulation”) setting forth a briefing schedule on defendants’ anticipated motion to dismiss
    plaintiffs’ amended complaint. In accordance with the Court’s ECF Rules & Instructions, the
    Stipulation has been electronically filed as ECF Docket No. 20.

                                                                          Respectfully,




                                                                          John M. Callagy



    cc: Counsel for all parties (via ECF)
